          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

RASHAD ROGERS                                              PLAINTIFF

v.                       No: 5:18-cv-126 DPM

SUSAN POTTS, Jail Administrator,
Drew County Detention Facility; and
MARK GOBER, Head Sheriff, Monticello
Sheriff's Office                                     DEFENDANTS

                            JUDGMENT

     Rogers' s complaint is dismissed without prejudice.
